Citation Nr: 1107883	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  10-04 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1952 to February 
1954.  The Veteran died in March 2009.  The appellant is 
advancing her claim as the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2009 rating decision denying service 
connection for the cause of the Veteran's death by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in June 2009, a statement of the 
case was issued in February 2010, and a substantive appeal was 
received in February 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in March 2009; the death certificate lists 
the immediate cause of death as pneumonia; another significant 
condition listed as contributing to his death, but not resulting 
in the underlying cause of death, was cerebrovascular accident.

2.  At the time of the Veteran's death, service connection was in 
effect for fibrositis, evaluated as 40 percent disabling, and 
bilateral hearing loss, evaluated as 10 percent disabling.  A 
combined disability evaluation of 50 percent was assigned from 
September 12, 2005.

3.  The Veteran's service-connected fibrositis was a contributory 
cause of his death.


CONCLUSION OF LAW

The Veteran's service-connected fibrositis contributed 
substantially or materially to his death.  38 U.S.C.A. §§ 1110, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is claiming entitlement to service connection for 
cause of the Veteran's death.

In a claim of service connection for the cause of the veteran's 
death, evidence must be presented that links the fatal disease to 
a period of military service or to an already service-connected 
disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.312.  
Evidence must be presented showing that a service-connected 
disability is either the principal or contributory cause of 
death.  A service-connected disability is the principal cause of 
death when that disability, either singly or jointly with some 
other condition, was the immediate or underlying cause of death 
or was etiologically related thereto.  A contributory cause of 
death must be causally connected to death and must have 
substantially or materially contributed to death; combined to 
cause death; or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312.

The Board notes that it appears that the appellant's contention 
is that her husband's pneumonia, which led to his death, was 
related to his service-connected fibrositis.  The appellant does 
not contend, nor does any evidence of record suggest, that the 
Veteran's pneumonia manifested during service or within any 
presumptive period immediately following service.  Indeed, the 
Veteran's death certificate indicates that the onset of pneumonia 
was only 5 days prior to death, or approximately 55 years after 
separation from service.

Historically, service connection was granted for the Veteran's 
fibrositis in a September 1954 rating decision.  Subsequently, an 
August 2005 rating decision increased the disability rating from 
20 percent to 40 percent, effective April 29, 2005.  At the time 
of the Veteran's death, service connection was also in effect for 
bilateral hearing loss.  A combined disability evaluation of 50 
percent was assigned from September 12, 2005.

The post-service medical records document that in March 2009 the 
Veteran was admitted to a hospital via the emergency room, from a 
skilled nursing facility, with hypoxemia related to pneumonia of 
the right lung.  At this time, the Veteran's chief complaint was 
a cough, congestion, and increasing shortness of breath.  A 
physician noted that the Veteran's general health had been 
progressively declining over the past months and 3 days ago, he 
developed what seemed to be a respiratory tract infection and was 
started on Levaquin orally.  The Veteran's condition seemed to 
worsen with increasing shortness of breath, lethargy, and 
difficulty breathing.  Past medical history documented was a 
hernia repair in 1990; memory decline noted in 2004; pneumonia 
and cerebrovascular accident affecting the balance in February 
2008; normal pressure hydrocephalus with poor balance in April 
2008; ventriculoperitoneal shunt, decline in gait and swallowing 
continued in June 2008; and pneumonia and urosepsis in August 
2008.  Four days after being admitted to the hospital, the 
Veteran died.

The certificate of death on file shows that the Veteran died in 
March 2009.  The immediate cause of death was recorded as 
pneumonia.  The certificate documents that cerebrovascular 
accident was another significant condition contributing to his 
death, but not resulting in the underlying cause of death.  Also, 
the certificate states that an autopsy was not performed.

In support of her claim, the appellant submitted a private 
medical opinion, dated in April 2009, from the physician who 
certified the certificate of death and was treating the Veteran 
when he died.  The physician stated that the Veteran had been 
under his medical care since August 2008.  The physician stated 
that, during the last year, the Veteran's had suffered a stroke, 
underwent ventriculoperitoneal shunt, gastrostomy tube placement, 
and was hospitalized for recurrent pneumonia.  The physician 
noted that the Veteran's other medical problems included 
hypertension, hypothyroidism, and longstanding fibromyalgia; the 
physician stated that all these medical issues were contributory 
to his declining health and demise.

The appellant also submitted a May 2009 statement from a VA 
physician in support of her claim.  This statement documents that 
the Veteran was treated at the Tulare VA Clinic since January 
2003.  The Board notes that this statement does not offer an 
opinion regarding a relationship between the Veteran's death and 
his service-connected disabilities.

The appellant submitted another private medical opinion, dated in 
June 2009.  The physician stated that he was a U.S. Naval Flight 
Sergeant and Senior Medical Officer at a large naval air station 
prior to entering private practice.  The physician stated that he 
treated the Veteran from October 1996 to August 2008, that the 
Veteran was admitted to a skilled nursing facility in August 
2008, and that the Veteran was attended by a staff physician 
until his death.  The physician noted that the Veteran had been 
diagnosed with fibrositis during his active duty service and that 
he had received an honorable discharge and compensation for this 
disability.  The physician noted that, as the Veteran aged, he 
began to show signs of restrictive lung disease with no other 
obvious etiology other than fibrositis.  In addition to 
fibrositis, the Veteran also suffered from ankylosing 
spondylitis, which further impaired his pulmonary functions.  The 
physician stated that the Veteran's conditions gradually reduced 
his ability to ambulate and affected his overall stamina and 
nutrition, and that this and his restrictive lung disease 
resulted in frequent bouts of pneumonia and bronchitis.  The 
physician opined that the Veteran's death was the result of 
restrictive lung disease, which resulted from fibrositis and 
ankylosing spondylitis.  The physician stated that, although 
fibrositis and ankylosing spondylitis were not listed on the 
Veteran's death certificate, they were definitely causal in his 
ultimate death.  The physician concluded that it was clear that 
fibrositis caused restrictive lung disease, which resulted in 
pneumonia and the Veteran's subsequent demise.

In October 2009, VA obtained an opinion from a contract physician 
specialist, which specifically addressed whether the Veteran's 
service-connected disabilities, including fibrositis, contributed 
to his death.  The physician concluded that there was absolutely 
no evidence in the Veteran's claims file, the medical records, or 
within the private physician's June 2009 opinion that offered a 
mechanism of how the Veteran died related to, and connected 
specifically to, a service-connected disability.  The physician 
stated that the unfortunate reality was that the Veteran died of 
bacterial pneumonia, an extremely common and unfortunate 
occurrence of elderly individuals.  The physician noted that the 
Veteran's pneumonia was an acute illness, which historically 
caused symptoms only 3 days before his death.  The physician 
stated that there was no evidence in the medical record, in the 
June 2009 statements of the private physician, or by the 
attending physician that would lead him to believe otherwise.  
The physician opined that the Veteran's illness was not linked to 
any service-connected disability, specifically, not to 
fibromyalgia or impaired hearing.

In this case, the Board is presented with an evidentiary record 
which is not entirely clear, since there is evidence both for and 
against the appellant's claim.  The Board notes that there are 
two private medical opinions of record in support of the 
appellant's claim, as well as one medical opinion against her 
claim.  The Board believes considerable weight must be afforded 
to the April 2009 and June 2009 private medical opinions.  In 
this regard, the Board notes that the April 2009 opinion was 
offered by the physician who certified the certificate of death 
and was treating the Veteran when he died.  In addition, the 
physician who offered the June 2009 opinion concluded that there 
was definitely a causal relationship between the Veteran's 
service-connected fibrositis and his death.  The physician 
provided a complete rationale with his opinion and noted that he 
had treated the Veteran from October 1996 to August 2008.  
However, the Board notes that the October 2009 VA opinion found 
no nexus between the Veteran's death and his service-connected 
disabilities.  Nevertheless, given the entire record, the Board 
is unable to find that the preponderance of the evidence is 
against the appellant's claim.

In sum, the Board finds that the available evidence appears to be 
at least in a state of equipoise regarding a nexus between the 
Veteran's death and a service-connected disability.  
Consequently, the benefit-of-the-doubt rule applies.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  Thus, the Board concludes that the appellant's 
claim of entitlement to service connection for the cause of the 
Veteran's death is warranted.

Veterans Claims Assistance Act of 2000

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 (VCAA) 
and implementing regulations in this case since there is no 
detriment to the appellant as a result of any VCAA deficiency in 
view of the fact that the full benefit sought by the appellant is 
being granted by this decision of the Board.  See generally 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Also, the Board notes 





(CONTINUED ON THE NEXT PAGE)



that the appellant was provided VCAA notice in April 2009.  See 
Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is warranted.  The appeal is granted.



____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


